

117 HR 1443 : LGBTQ Business Equal Credit Enforcement and Investment Act
U.S. House of Representatives
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1443IN THE SENATE OF THE UNITED STATESJuly 12, 2021 Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo amend the Equal Credit Opportunity Act to require the collection of small business loan data related to LGBTQ-owned businesses.1.Short titleThis Act may be cited as the LGBTQ Business Equal Credit Enforcement and Investment Act.2.Small business loan data collectionSection 704B of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2) is amended—(1)by inserting LGBTQ-owned, after minority-owned, each place such term appears;(2)in subsection (e)(2)(G), by inserting , sexual orientation, gender identity after sex; and(3)in subsection (h), by adding at the end the following:(7)LGBTQ-owned businessThe term LGBTQ-owned business means a business—(A)more than 50 percent of the ownership or control of which is held by 1 or more individuals self-identifying as lesbian, gay, bisexual, transgender, or queer; and(B)more than 50 percent of the net profit or loss of which accrues to 1 or more individuals self-identifying as lesbian, gay, bisexual, transgender, or queer..3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. Passed the House of Representatives June 24, 2021.Cheryl L. Johnson,Clerk